Title: To John Adams from Joshua Knight, 18 June 1798
From: Knight, Joshua,Adair, James
To: Adams, John


The Address of the Students of Dickinson–College in the Borough of Carlisle, State of Pennsylvania, to the President of the United States.
Sir,
Carlisle 18th. June 1798.

The Students of Dickinson–College, assembled again after the usual vacation, embrace the earliest opportunity of making a public and explicit declaration of their sentiments and resolutions, at this important crisis.
Believing that unanimity is of infinite importance to the Citizens of these States, and that the most unequivocal proofs of such unanimity should be now given by the Citizens at large; We, the Pupils of a Seminary, in which we are taught highly to prize our own government and all the blessings of liberty and law, feel it our indispensible duty to cast in our mite into the treasury of public sentiments.
It cannot be supposed, that youths of our standing can be deeply versed in political disquisitions;—yet we know what liberty means; we can in some measure estimate the importance of National dignity and Independence; and we cannot be ignorant of facts which are known to all the world. We are sensible that we live under one of the most free and happy governments that has ever existed; and we also know that we are indebted, under the smiles of heaven, to the virtue and patriotism of our fathers, for the blessings we enjoy. We trust that we inherit their Spirit, & shall ever imitate their noble example.
Confiding in the wisdom and integrity of our rulers and trusting that their aim has ever been to preserve this country from any participation in the convulsions of Europe, we join with our fellow–citizens in approving and applauding the measures that have been pursued to maintain a state of neutrality & peace.
But what do we hear,—proclaimed by the highest authority? That a nation, whom from our earliest years we were taught to call our friends,—intoxicated with their victories, and apparently grasping at universal empire, says, We shall no longer be a neutral Power: that we must retract our complaints of their hostile measures, and become in fact their tributaries, before they will admit our Envoys to an audience. Such language & demands cannot fail to rouse the indignant spirit of Americans, and create an indissoluble union of all, both old and young, in the common cause. The yielding of a single point, in obedience to unjust and imperious requisitions, would in our opinion be to surrender our Independence;—for a tame submission to one insult would only invite a repetition;—till we should at length become a most degraded people, and our name, as a nation, be blotted from the records of time.
While such terms of peace & reconciliation are urged by the minister of France, the organ of the Directory, as appear to our government to be inadmissible, and the depredations on our commerce still continue and increase, we conceive that to neglect the means of self-defence would be highly criminal, and evidence a most abject spirit. If there be any among us who would still plead the cause of France and attempt to paralyze the efforts of our government, they ought to be esteemed our greatest enemies. For our part, we reject with abhorrence every idea of submission to the will of a foreign power; and shall cheerfully leave the pleasing walks of science, when the voice of our country calls, to repel every attack upon our rights liberty and independence.
To you, Sir, we look up with confidence as the Patron of Science, Liberty, and Religion; rejoicing to find, that in every thing which flows from your pen, you consider these as the choicest blessings of humanity, which have an inseparable union, and without whose joint influence no society can be great flourishing and happy.
While we ardently pray, that the American Republic may always rise superior to her enemies, and transmit the pure principles of liberty to the latest ages, we join with at the same time with the millions of America, in beseeching Heaven to bestow its choicest blessings on Our beloved President.
Signed by the Committee, on behalf of the Students of Dickinson–College.






Joshua KnightJames AdairRobert ProudfitJames GuthrieAlexander MenteithThompson Holmes